DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-17 are allowable. The restriction requirement invention and/or specie(s), as set forth in the Office action mailed on 6/26/19, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of specie(s) I-II, and IV-V are withdrawn.  Claims 2-4 and 7-17, directed thereto are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claim 18, directed to a non-elected invention remains withdrawn from consideration because the claim does not require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claim 1; (Currently amended) A configuration system for reconfiguring a switch cabinet comprising: (a) a detection unit which detects functional units of an electric circuit, wherein the functional units are mounted within the switch cabinet, the detection unit configured and operable to detect said functional units by way of characteristic features of the functional units, which have unambiguous identification features which are read out by the detection unit; (b) a configuration unit which contains a processor, the processor configured and operable to; i) determine an electric circuit diagram of the electric circuit based on the detected functional units of the electric circuit which are detected by way of the characteristic features, the electric circuit diagram including representations of the detected functional units; and ii) automatically replace the representation of one or more of the detected functional units of in the  determined electric circuit diagram with a representation of an associated one of the replacement functional units which is stored in a database; and (c) an output unit for outputting the representation of the replacement functional units.

2. (Previously presented) The configuration system according to claim 1, wherein the configuration unit has access, via a first interface, to the database, which stores the the associated replacement functional units as well as the switch cabinet comprising various types of switch cabinets.  
3. (Previously presented) The configuration system according to claim 1, wherein the detection unit is configured and operable to automatically detect  the functional 4unit, mounted within the switch cabinet, of the electric circuit by way of at least one the characteristic features of the functional unit, which comprises at least one the unambiguous identification features of the functional unit which is read out by the detection unit and an external design feature of the functional unit.  
4. 
5. (Currently amended) The configuration system according to claim 1, wherein the configuration unit is configured and operable to automatically replace the representations of the detected functional units of in the determined electric circuit diagram with the representations of the associated replacement functional units at least in part to correct errors in and/or to optimize the switch cabinet in terms of at least one predetermined optimization criterion.  
6. (Previously presented) The configuration system according to claim 5, wherein the at least one predetermined optimization criterion used in the automatic optimization comprises: a required installation space of the replacement functional units within the switch cabinet, a development of heat by the replacement functional units within the switch cabinet, a dissipation of the heat by the replacement functional units, whether the replacement functional units meet a predetermined certification requirement and/or 
7. (Currently amended respective one the functional units comprising identification data for identifying the functional unit in question and/or technical data for describing technical properties of the functional unit in question and/or state data for describing a current state of the functional unit in question and/or measurement data generated by the functional unit in question, the data memory of the switch cabinet storing identification data for identifying the switch cabinet in question, technical data for describing technical properties of the switch cabinet in question, state data for describing a current state of the electric circuit implemented in the switch cabinet and/or measurement data generated by at least one the functional units generated in the switch cabinet.  
8. (
9. 
10. 
11. 
12. (Currently amended, Withdrawn) The configuration system according to claim 1, wherein the output unit of the configuration system has a display which shows the detected functional units, projected in a virtually mounted state in the switch cabinet.  
13. (Currently amended the output unit.  
14. the functional units which are detected as being defective using measurement data which are read out are selected and automatically replaced.  
15. (Currently amended the functional units mounted therein, which each have at least one the characteristic features which is the detection unit ofthe configuration system according to claim 1 for configuring the switch cabinet.  
16. 
17. (Currently amended, ones of the functional units of the electric circuit are mounted, the functional units of the switch cabinet comprising: at least some  7functional units for supplying power to other of the functional units of the switch cabinet or devices connected to the switch cabinet, at least some functional units for ventilating or cooling units of other of the functional units or the devices connected to the switch cabinet, the at least some functional units for distributing power to other of the functional units of the switch cabinet or the devices connected to the switch cabinet, the at least some functional units for electrically protecting other of the functional units of the switch cabinet or the devices connected to the switch cabinet, the at least some functional units for generating measurement data of other of the functional units of the switch cabinet or the devices connected to the switch cabinet, the at least some functional units for monitoring other of the functional units of the switch cabinet or the devices connected to the switch cabinet, the at least some functional units for controlling or regulating other of the functional units of the switch cabinet or the devices connected to the switch cabinet, the at least some functional units for protecting other of the functional units of the switch the devices connected to the switch cabinet, and/or other of the functional units for frequency inversion.
18. Cancelled

Allowable Subject Matter
Claims 1-17 are hereby deemed as allowed.
The following is an examiner’s statement of underlined reasons for allowance: 
Regarding Claim 1; A configuration system for reconfiguring a switch cabinet comprising: (a) a detection unit which detects functional units of an electric circuit, wherein the functional units are mounted within the switch cabinet, the detection unit configured and operable to detect said functional units by way of characteristic features of the functional units, which have unambiguous identification features which are read out by the detection unit; (b) a configuration unit which contains a processor, the processor configured and operable to; i) determine an electric circuit diagram of the electric circuit based on the detected functional units of the electric circuit which are detected by way of the characteristic features, the electric circuit diagram including representations of the detected functional units; and ii) automatically replace the representation of one or more of the detected functional units in the determined electric circuit diagram with a representation of an associated one of the replacement functional units which is stored in a database; and (c) an output unit for outputting the representation of the replacement functional units.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY SMITH whose telephone number is (571)272-9094.  The examiner can normally be reached on M-F 9-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 571-272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 



/COURTNEY L SMITH/Primary Examiner, Art Unit 2835